Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 17 August 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2020 has been entered.

Claim Objections
Claims 24 and 27 are objected to because of the following informalities:  
claim 24, 8th line : the limitation "proteins of the single cell, and " recites an amendment to the limitation " of the single cells [[and]],", with the words "of the single cells" struck through and the comma underlined. This marking is improper because the previously recited limitation in the claims filed 23 October 2019 is " proteins of the single cell, and". Therefore, this amendment in claim 24 improperly indicates that the word "cell "was previously plural and does not indicate that a comma was previously placed before the word "and";
claim 24, 11th line: the limitation "comprising a-barcode sequence" has an improper dash line (-) between the words "a" and "barcode";
claim 24, 19th line: the limitation "each-mixture partition" has an improper dash line (-) between the words "each" and "mixture" ;
claim 27, 2nd-3rd  lines: the limitation " and the antibody-epitope complexes are partitioned"  recites an amendment wherein the "-epitope" is added and underlined. However, this amendment is improper because the previously recited limitation in the claims filed 23 October 2019 is "and the antibody library-single-cell complexes are partitioned". Therefore, the proper marking would include the words "library-single-cell " struck through after the word "antibody".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Nolan, Samuels et al. and Tan et al.
Claims 24-27, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (WO2012106385) in view of Samuels et al. (US20120220494) and Tan et al. (WO2015103339 filed 30 December 2014).
Nolan teaches compositions and methods for assaying multiple targets on a single cell in individual reaction volumes. Nolan teaches providing binding reagents, i.e. unique binding agents (UBAs), such as antibodies, that bind to specific targets on a single cell. The UBAs also comprising epitope specific barcodes, i.e. ESBs, which facilitate identification of the specific 
Nolan teaches their methods comprising providing 10 or more UBA’s, i.e. antibodies, wherein each UBA binds to a different target (e.g. para 0010, pg. 2-3; para 0017, pg. 5-6; 10 or more different UBA/ESB per cell as in para 0128, pg. 36; 10 or more different targets as in para 0021, pg. 8-9; para 0025, pg. 11).
Furthermore, Nolan teaches their method is used to detect multiple targets associated a single cell (e.g. the invention provides methods and compositions for the study of multiple protein measurements as in para 0071, pg. 20; the invention provides methods to identify multiple target molecules in every cell of a complex cell population and to retain cell specific information regarding that target molecule as in para 0158, pg. 43; Any of the embodiments described herein can be used in the detection of multiple target molecules. In some embodiments, the invention provides methods comprising UBA for the analysis of target molecules. In some embodiments, the invention provides a UBA population for use in a multiplexed assay. Each UBA in the population is specific for a target molecule as in para 00183, pg. 49-50).
Furthermore, Nolan teach embodiments comprising fixing and permeabilizing single cells prior to the addition of different target-specific antibodies (e.g. Cells may be fixed prior to 
Nolan teaches methods comprising separating individual cells into individual reaction volumes which are microdroplets or microwells (e.g. para 0040, pg. 15). 
Furthermore, Nolan teaches an embodiment comprising providing a population of cells comprising at least one target molecule; contacting the target molecule with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker; adding a population of APS units, wherein a first assayable polymer subunit, i.e. APS, comprises a second common linker which complements the first common linker (e.g. para 0159-0163, pg. 44-45; Figures 1 and 2). 
 Nolan teaches a multimer of assayable polymer subunits, i.e. APSs, each unit comprising a unique nucleic acid sequence, i.e. barcode, constitutes a cell origination barcode, i.e. COB (e.g. para 0011, pg. 3; para 0098, pg. 27; para 0110, pg. 31), wherein the COB consequently comprises a common linker that associates with the common linker of a specific ESB and a code sequence that identifies the cell that is linked to the ESB (e.g. para 0096-0097, pg. 26-27). 
 Nolan teaches hybridization of the common linkers results in formation of a second complex of a COB comprising APS units with the first complex comprising the target molecule, the target specific UBA and the target specific ESB and facilitates detecting this association(e.g. para 0159-0163, pg. 44-45; Figures 1 and 2).

Furthermore, Nolan teaches their method is conducted in multiple rounds, wherein a first round comprises contacting a single cell of a cell population in each of a first set of multiple tubes with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker, and then labeled with a first APS. The resultant cell population is then pooled and redistributed among a second set of tubes, wherein each cell population in each tube of the second is labelled with a second APS. As noted in figure 4, Nolan teaches their method goes through multiple rounds of labelling with APS units, resulting in a composite barcode that represents the COB , as depicted in Fig. 5 (e.g. para 0164-0168,pg. 45-47; Fig. 4 and 5).
Nolan also teaches partitioning complexes of cells and UBA/ESB complexes during their split and pool method of attaching individual APS units (e.g. para 0022-0023, pg. 10). 
Furthermore, Nolan teaches an embodiment wherein beads comprising different common linkers, each linker comprising a first primer binding region, an epitope specific barcode and common annealing region, are aliquoted to different containers and are subsequently contacted with a different first APS unit in each container. Nolan teaches a primer is then added to each container which is complementary to the common annealing region of the common linker and complementary to a first APS unit, i.e. barcode, and which facilitates joining the ESB and the first APS together (e.g. para 0112, pg. 32;para 0275-0276,pg. 68; Fig. 7).

 Furthermore, Nolan teaches the merits of using their method for multiplexed analysis (e.g. the invention provides methods and compositions for the study of multiple protein measurements as in para 0071, pg. 20; advantages of multiplexed analysis as in para 0072, pg. 20).

(i) providing a plurality of fixed and permeabilized single cells, wherein proteins from the single cells are fixed with a cross-linking agent or a precipitate agent( e.g. fixed with methanol as in para 0300-0301,Example 7,pg. 73);
(ii) incubating the plurality of single cells with a library of at least 10 structurally distinct antibodies that have a specific binding affinity for target epitopes of cellular proteins, wherein  each of the at least 10 antibodies is conjugated to a different  epitope-specific oligonucleotide (e.g. 10 or more different UBA/ESB per cell as in para 0128,pg. 36), wherein the incubating results in binding of the antibodies to their corresponding epitopes, if present, to form antibody epitope complexes(e.g. 10 or more different UBA/ESB per cell as in para 0128, pg. 36) ; (iv)    partitioning the plurality of antibody-epitope complexes into a plurality of mixture partitions (e.g. droplets or wells as in para 0040,pg. 15) and (v) providing a plurality of partition-specific oligonucleotides to each mixture partition, wherein each partition-specific barcode oligonucleotide comprises a different barcode sequence and a primer binding sequence that is complementary to the first primer binding sequence of the target epitope-specific oligonucleotides(e.g. individual APS comprise complementary common linkers as in para 0159-0163, pg. 44-45; Figures 1 and 2; comprising common annealing region for primer as in para 0112, pg. 32; para 0275-0276, pg. 68; Fig. 7)  as required by claim 24.
 Furthermore, as Nolan teach an ESB comprising a first primer binding site, an epitope specific barcode and a second primer binding site in the common linker (e.g. para 0010,pg. 2-3; claim 24.
Furthermore, as Nolan teaches using about 2000 different UBA’s in their method (e.g. para 0017, pg. 5-6; 10 or more different UBA/ESB per cell as in para 0128, pg. 36), they render obvious claim 25.
Therefore, Nolan teaches methods of detecting multiple targets on a single cell comprising fixing and permeabilizing cells prior to contacting with multiple structurally distinct antibodies and partitioning these complexes. Furthermore, Nolan teaches washing cells prior to split and pool attachment of individual APS units (e.g. para 0301, pg. 73).
However, Nolan does not expressly teach the limitations: (iii)    washing away unbound antibodies; and (v)    each partition-specific barcode oligonucleotide is covalently linked to a bead as required by claim 24.
Prior to the effective filing date of the claimed invention, Samuels et al. teach a droplet –based microfluidic method of adding barcodes to cells.  In an embodiment, Samuels et al. teach exposing cells to antibodies conjugated with first barcoded nucleic acid sequences, e.g. barcoded binders, and allowing binders to bind biomarkers on the surface of single cells.  The cell/binders complexes are encapsulated in droplets and these droplets merge with other droplets containing additional barcode sequences. Additional barcodes are attached with the first barcoded sequences to form composite barcodes, which are identified by sequencing (e.g. para 0300-0303, pg.23; para 0308-0312, pg. 24; Fig. 28, 29, 33 and 34).

Samuels et al. teach using multiple binders to target single cells (e.g. Fig. 28, 29, 33 and 34). In an embodiment, Samuels et al. teach 1000 binder library comprising individual members targeting single markers, i.e.  1000 proteins (e.g. para 0314, pg. 24).
The droplet containing the cell/barcoded binders complexes and the droplet containing the barcode are merged by application of an electric field and the barcode is incorporated into the target nucleic acid by amplification (e.g. merging droplets caused by electric field as in para 0014, pg. 2; para 0271-0274, pg. 20).
Samuels et al. teach droplet formation by co-flow, in which the channel carrying a sample fluid comprising target nucleic acid intersects with a channel carrying reagents. At the point where the flow of the two channels converge, the flow from each channel mixes to form a mixed droplet (e.g. para 0148-0152, pg. 9; para 0188, pg. 13).
Samuels et al. teach that, after droplets have merged, barcodes are incorporated in target DNA by amplification (e.g. para 0006, pg. 1; para 0014-0024, pg. 2-3; para 0125, pg. 6; 0271-0275, pg. 20; para 0277-0278, pg. 20-21; Fig. 18- 20). Samuels et al. also teach an embodiment of barcoding mRNA wherein mRNA is released by cell lysis within a droplet and is capture by a barcoded primer library (e.g. Fig. 23) and subjected to reverse transcription to yield barcoded cDNA (e.g. para 0465, pg. 40).
Furthermore, Samuels et al. also teach pre-amplification of genetic material from lysed cells prior to encapsulation and barcoding (e.g. para 0249, pg. 18).
 wherein  each of the at least 10 antibodies is conjugated to a different  epitope-specific oligonucleotide(e.g. first barcode sequence associated with barcoded binder as in para 0312, pg. 24; Fig.34), wherein the incubating results in binding of the antibodies to their corresponding epitopes, if present, to form  antibody-epitope complexes;(iii)    washing away unbound antibodies;(iv)    partitioning the plurality of antibody-epitope complexes into a plurality of mixture partitions; and (v)    providing a plurality of partition-specific oligonucleotides to each-mixture partition, wherein each partition-specific barcode oligonucleotide comprises a different barcode sequence (e.g. para 0300-0303, pg.23; wash steps as in Fig. 28; Fig. 29; Fig. 33; droplet- specific barcodes as in para 0312, pg. 24; Fig.34) as required by claim 24.
Furthermore, Samuels et al. teach the oligonucleotide associated with antibodies include an adaptor sequence that facilitates downstream sequencing, a barcode and a functional sequence, such as a sticky end or a universal primer binding site(e.g. For a universal barcode library of general applicability, each functional N-mer may be a sticky end, capable of being associated with another sticky end. Other functional N-mers can include sequence-specific primers; random N-mers; antibodies; probe targets; and universal primer sites as in para 0029,pg. 3; para 0298, pg. 22-23; For single-cell biomarker counting, however, the labeled 
Therefore, Samuels et al. renders obvious the limitation: epitope-specific oligonucleotide, comprising a barcode sequence, a first primer binding sequence, and a second primer binding sequence as required by claim 24.
As Samuels et al. teach 1000 binder library comprising individual members targeting single markers, i.e.  1000 proteins (e.g. para 0314,pg. 24), they render obvious claim 25.
As Samuels teaches cell/barcoded binders complexes and additional barcode sequences are individually encapsulated by droplets prior to merging to form mixed droplets (e.g. para 0300-0303, pg.23; Fig. 29; Fig. 33), they render obvious the limitation: method of claim 24, wherein the method comprises performing ( v) before ( iv), and the antibody -epitope complexes are partitioned into a plurality of mixture partitions comprising the partition-specific barcode oligonucleotides as recited in claim 27.
As both Nolan and Samuels et al. teach partitioned analysis of single cells using antibody-oligonucleotide conjugates, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of Nolan 
 Therefore, the combined teachings Nolan and Samuels render obvious a method of single cell analysis comprising combining  fixed and permeabilized cells with different antibodies , each antibody comprising an epitope specific barcode, which in turn comprising a barcode sequence, a first primer binding site and a second primer binding site; washing away unbound antibodies and contacting with partition-specific barcodes.
Furthermore, Samuels et al. teach additional barcodes, such as droplet specific barcodes, can be added in a polymerase mediated reactions (e.g. para 0308-0312, pg. 24).
Furthermore, Samuels et al. teach contacting target nucleic acids with beads comprising capture sequence that include a barcode sequence, wherein the capture sequences bind to target nucleic acids, such as RNA, and to incorporate barcodes into resultant cDNA molecules(e.g. para 0023,para 0025, pg. 3; para 0284-0285,pg. 21). 

However, Samuels et al. does not teach merging droplets comprising cell/antibody-oligonucleotide conjugates complexes with droplets containing additional barcode sequences that also comprise primer sequences that complement a priming site on antibody associated oligonucleotides, wherein the partition-specific oligonucleotides are associated with beads. 
Tan et al. disclose methods of analysis of nucleic acids from single cells comprising associating adapter molecules with the RNA content of a sample, wherein the adapter molecule comprises a universal priming sequence, a barcode sequence, and a binding site (e.g. para 0019,pg. 5-6).
 Tan et al. teach adapter molecules are provided by a method comprising adding template molecules attached to beads, wherein the template molecule comprises a restriction site for an endonuclease, in a reaction volume comprising target RNA and the appropriate restriction endonuclease. The method further comprises generating the adapter molecule from the template molecule, wherein adapter molecule comprises a portion of the template molecule and treating with the restriction endonuclease to release the adapter molecule (e.g. para 0020-0022, pg. 6-7).
 Furthermore, Tan et al. teach the adapter molecule is covalently linked to the bead (e.g. para 0034, pg. 10).
Tan et al. further teach the adapter molecules have a poly-T sequence, i.e. poly-T tract, that binds to the target mRNA within the reaction volume where the adapter was generated 
This method further comprises contacting individual cells with nucleic acid markers, wherein the nucleic acid marker comprises a nucleic acid coupled to an antibody, and washing away nucleic acid markers that do not bind (e.g. para 0031,pg. 9-10); lysing the cells and adding adapter molecules which associate with the RNA from the cell. Tan et al. teach the adapter molecules facilitate incorporation of barcodes into the mRNA of the target cell as well as the nucleic acid component of the nucleic acid marker (e.g. The nucleic acid marker can bind to some or all cells in the population, depending on the phenotypes of the cells and their affinities for the molecular label. All cells in the population can then be lysed and mRNAs in each cell can be barcoded. For cells that bind the nucleic acid marker, the associated nucleic acid can be barcoded as well as in para 0076, pg. 21; para 0171-0172, pg. 47).  
Tan et al. also teach contacting a sample with a mixture of different antibodies that recognize different epitopes (e.g. different antibodies in same sample as in para 0031, pg. 9-10; para 0076, pg. 21; para 0173-0174, pg. 47-48).
Tan et al. teach the barcoding reaction comprises using the adapter as a primer in a PCR reaction (e.g. Examples 14, 15, 19 and 22).
Furthermore, Tan et al. teach sequencing the resultant barcoded polynucleotides (e.g. para 0076, pg. 21; para 0135, pg. 35-36). 
 Tan et al. teach the sample is a single cell (e.g. para 0165, pg. 45). Furthermore, they teach their method uses microfluidic technology (e.g. para 0043, pg. 13) and their reaction 
Therefore, Tan et al. render obvious the requirements of providing single cell preparations (e.g. para 0165,pg. 45); incubating the plurality of single cells with the a library of at least about 10 structurally distinct antibodies, wherein the structurally distinct antibodies are conjugated to different  epitope-specific oligonucleotide, comprising a-barcode sequence that identifies the target epitope. a first primer binding sequence, and a second primer binding sequence, wherein the incubating results in binding of the antibodies to their corresponding epitopes, if present, to form antibody epitope complexes;(iii)    washing away unbound antibodies;(iv)    partitioning the plurality of antibody-epitope complexes into a plurality of mixture partitions(e.g. para 0076,pg. 21; para 0171-0174,pg. 47-48) as required by claim 24.
Furthermore, Tan et al. teach barcoding the nucleic acid marker bound to cells as well as barcoding RNA from these cells, wherein barcoding the nucleic acid marker comprises adding the adapter molecule to the nucleic acid attached to the antibody to incorporate the barcode in the nucleic acid marker (e.g. the adapter molecule added to the RNAs associated with the sample is also added to the nucleic acid marker, and one or more polynucleotides of interest are produced using the labeled nucleic acid marker. In these embodiments, the nucleic acid marker can comprise a nucleic acid coupled to a molecular label. The molecular label can be an antibody, antigen, or protein as in para 0031, pg. 9; All cells in the population can then be lysed and mRNAs in each cell can be barcoded. For cells that bind the nucleic acid marker, the associated nucleic acid can be barcoded as well as in para 0076, pg. 21).

Therefore, Tan et al. make obvious the limitation: and (v)    providing a plurality of partition-specific oligonucleotides to each-mixture partition, wherein each partition-specific barcode oligonucleotide comprises a barcode sequence and a primer binding sequence that is complementary to the first primer binding sequence of the target epitope-specific oligonucleotides(e.g. the adapter molecule comprises a universal priming sequence, a barcode sequence, and a binding site as in para 0019,pg. 5-6; barcode adapter is a primer to incorporate barcode as in Example 19,pg. 145-147; Example 22, pg. 151-152), wherein each partition-specific barcode oligonucleotide is covalently linked to a bead(e.g. the adapter molecule comprises a universal priming sequence, a barcode sequence, and a binding site as in para 0019,pg. 5-6; barcode adapter is a primer to incorporate barcode as in Example 19,pg. 145-147; Example 22, pg. 151-152) as required by claim 24.
Furthermore, Tan et al. render obvious the limitation: method of claim 24, wherein the method comprises performing (iv) before (v), and the partition-specific oligonucleotides are partitioned into a plurality of mixture partitions comprising the antibody-epitope complexes (e.g. para 0031, pg. 9; para 0076, pg. 21; para 0172,pg. 47) as required by claim 26.
Furthermore, Tan et al. render obvious the limitation: wherein the partition-specific oligonucleotides are covalently linked to a bead with a cleavable linker (e.g. covalent linkage as in para 0034,pg. 10; treating with the restriction endonuclease to release the adapter molecule  as in para 0020-0022,pg. 6-7) as required by claim 38.
 wherein the cells are lysed (e.g. para 0031, pg. 9; para 0076, pg. 21; para 0171-0174, pg. 47-48) as recited in claim 39.
As both Samuels et al. and Tan et al. teach droplet-based analysis of single cells using antibody-oligonucleotide conjugates and beads conjugated with barcodes, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of Nolan and Samuels et al. comprising single cell analysis using antibody-oligonucleotide conjugates in droplets which are merged with droplets comprising different partition-specific barcodes and to include beads conjugated by a cleavable linker with a nucleic acid sequence comprising a barcode sequence as taught by Tan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of single cell analysis wherein droplets comprising cell/ antibody-oligonucleotide conjugates  complexes are merged with droplets comprising barcodes.

Nolan, Samuels et al., Tan et al. and Prakash et al.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan, Samuels et al. and Tan et al., as applied to claims 24-27, 38 and 39 above, and further in view of Prakash et al. (US8383061).
The combined teachings of Nolan, Samuels et al. and Tan et al. as applied above are incorporated in this rejection.

Furthermore, Samuels et al. teach formation of empty droplets or droplets comprising multiple cells (e.g. para 0169, pg. 11). However, the combined teachings of Nolan, Samuels et al. and Tan et al. do not teach removing unwanted or empty droplets as required in claims 35 and 36.
Prakash et al. teach an improved device and method of single cell analysis comprising using a generator to produce droplets comprising a single cell or a single molecule or entity ( i.e. barcode sequence) and using a sorter for removing unwanted or empty droplets (e.g. lines 1-22, col. 46).
Therefore, Prakash et al. meet the limitation: wherein step iv comprises discarding mixture partitions that do not contain a single cell and/or contain multiple cells as required by claim 35.
claim 36.
As both Samuels et al. and Prakash et al. teach droplet-based single cell analysis wherein populations of empty droplets are formed, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the combined teachings of Nolan, Samuels et al. and Tan et al. to feature a method of generating droplets comprising a single cell or a single molecule or entity (i.e. barcode sequence) and removing unwanted or empty droplets as taught by Prakash et al. as a  skilled artisan would have recognized these techniques facilitate high-throughput single cell  analysis(e.g. lines 19-22, col. 46, Prakash). 

Nolan, Samuels et al., Tan et al. and Healy
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan, Samuels et al. and Tan et al., as applied to claims 24-27, 38 and 39 above, and further in view of Healy (WO2014194131).
The combined teachings of Nolan, Samuels et al. and Tan et al. as applied above are incorporated in this rejection.
The combined teachings of Nolan, Samuels et al. and Tan et al. disclose single cell analysis comprising combining fixed and permeabilized cells with different antibodies , each antibody comprising an epitope-specific barcode, which in turn comprises a barcode sequence, 
Furthermore, Samuels et al. disclose antibody-associated oligonucleotides comprising a universal priming site and adaptors comprising priming regions that facilitate hybridization of sequencing primers (e.g. para 0029,pg. 3; para 0298, pg. 22-23; para 00300,pg. 23; para 0308,pg. 24; para 0327,pg. 25; Fig. 28-29).  However, they do not expressly teach claim 40.
Like Samuels et al. and Tan et al., Healy teaches microfluidic-based analysis of target nucleic acids wherein droplets comprising sample are merged with droplets comprising primers. Furthermore, Healy teaches that droplets comprising resultant amplified product are merged with droplets comprising sequencing primer to form a merged droplets comprising target and sequencing primer (e.g. para 0082, pg. 15; Fig. 1).
Therefore, Healy makes obvious the limitation: wherein the plurality of mixture partitions comprise a primer that binds to the second primer binding sequence as required by claim 40.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the teachings of Nolan, Samuels et al. and Tan et al. to form a merged droplet comprising the amplicon of Nolan, Samuels et al. and Tan et al., wherein the amplicon comprises an adaptor comprising priming regions that facilitate 

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
It is noted that new art, Nolan, is applied that meets the requirement in claim 24 requiring analysis comprising combining fixed and permeabilized cells with different antibodies, each antibody comprising an epitope-specific barcode, which in turn comprising a barcode sequence, a first primer binding site and a second primer binding site.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Examiner, Art Unit 1639